Case 1:17-cv-04323-ILG-VMS Document 61 Filed 03/16/21 Page 1 of 5 PageID #: 691




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

WILLIAM KLEINFELDT,
                                                       MEMORANDUM & ORDER
                 Plaintiff,
                                                       17-CV-4323 (ILG) (JO)
         v.

THE CITY OF NEW YORK, NEW YORK
CITY POLICE DEPARTMENT, PO YLKA
MORALES, PO HUGO ORTEGA, UC 217,
UC 52, SERGEANT ERIC FRANCIS,

                 Defendants.

GLASSER, Senior United States District Judge:

         Plaintiff William Kleinfeldt brings this Section 1983 action against the City of New York

and its police officers for the use of excessive force and malicious prosecution. (Compl. ¶¶ 18–

43). 1

         Pending before the Court is Defendants’ motion for summary judgment. For the reasons

stated below, the motion is DENIED.

                                        BACKGROUND

         The following facts are undisputed unless otherwise noted. On April 21, 2015, Defendants

conducted a “buy and bust” operation near the public housing building located at 108 Christopher

Avenue, Brooklyn, New York. 2 (ECF No. 47 ¶¶ 1–6). An undercover officer (“UC”) engaged one


1
  Plaintiff has previously withdrawn his federal claims for false arrest and Monell liability, his
federal malicious prosecution claim against defendant Morales, and his state law claims for false
arrest and excessive force.
2
  A “buy and bust” operation is a law enforcement scheme, wherein an undercover officer engages
in narcotic related transactions to purchase drugs and the individual selling the narcotics is
subsequently arrested. (ECF No. 38 ¶ 4). Undercover officers that participate in “buy and bust”
operations are designated as either the “primary” or the “ghost”; generally, the “primary” officer
is the officer trying to purchase the drugs while the “ghost” officer is supposed to monitor the
primary officer’s actions and relay the observations to the team. (Id. ¶ 5).
                                                 1
Case 1:17-cv-04323-ILG-VMS Document 61 Filed 03/16/21 Page 2 of 5 PageID #: 692




Lorna Emaengua to buy crack cocaine for him using pre-recorded money. (Id. ¶ 7). Emaengua

then entered the building lobby to make the buy. (Id. ¶ 22). The undercover officer waited outside

and, according to his deposition testimony, observed the lobby through the outer door window.

(Id. ¶¶ 24–25). He testified that he witnessed a transaction between Plaintiff and Emaengua, which

Plaintiff denies. (ECF No. 47 ¶ 28–30). Emaengua then left the lobby and allegedly showed the

drugs to the undercover officer. (Id. ¶¶ 38–42).

          The parties dispute what happened next. The undercover officer testified that Plaintiff and

another individual left the lobby, followed him, pushed him, and Plaintiff said “I am going to blow

your fucking head off. Where’s the fucking money?” (Id. ¶¶ 45–48). He also testified that he felt

an object which he believed might be a gun “poking and prodding him.” (Id. ¶¶ 49–50). Plaintiff

denies the undercover officer’s entire account of that event. (ECF No. 47 ¶¶ 45 –56).

          The undercover officer then informed Detectives Ylka Morales and Hugo Ortega, who

were waiting nearby in an unmarked police vehicle, that he was the target of an attempted robbery.

(Id. ¶¶ 56, 60–62).

          Detectives Morales and Ortega then approached the lobby where Plaintiff threatened to

“spray” them. 3 (Id. ¶¶ 61–65). Detective Ortega identified himself as a police officer, punched

Plaintiff in the stomach, and forced him to the ground. (Id. ¶¶ 80–84). The video recording of that

event plainly reveals that Plaintiff had his hands in the air when Detective Ortega punched him.

(ECF No. 39 Ex. H, 11:09:35–11:09:40). Plaintiff also testified that Detective Morales then

approached him and kicked him twice in the face, which was not captured on the video. (Id. ¶ 179).




3
    Plaintiff does not dispute that “spray” means to shoot a gun at someone. (Id. ¶ 68).

                                                   2
Case 1:17-cv-04323-ILG-VMS Document 61 Filed 03/16/21 Page 3 of 5 PageID #: 693




Detective Ortega testified that he recovered one bag of marijuana on which Plaintiff was lying.

(ECF No. 39 Ex. B, 50:25, 51:1-11, 62:19-22).

        Plaintiff was later indicted for Criminal Possession of a Controlled Substance in the Third

Degree; Attempted Criminal Sale of a Controlled Substance in the Third Degree; Attempted

Criminal Sale of a Controlled Substance in the Fifth Degree; Attempted Robbery in the First

Degree; Attempted Robbery in the Second Degree; Attempted Robbery in the Third Degree;

Attempted Petit Larceny; Criminal Possession of a Controlled Substance in the Seventh Degree;

Unlawful Possession of Marihuana (violation). (ECF No. 39 Ex. O). On August 28, 2018, all

charges were dismissed following the District Attorney’s discovery of surveillance video of the

incident that cast doubt on the events as described by the police officers. (ECF No. 46 Exs. 9-10).

                                      LEGAL STANDARD

        “A motion for summary judgment must be granted if there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c);

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). “An issue of fact is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving party. A fact

is material if it might affect the outcome of the suit under the governing law.” Fincher v.

Depository Trust & Clearing Corp., 604 F.3d 712, 720 (2d Cir. 2010) (citations omitted). “In

making this determination, the Court must construe the facts in the light most favorable to the non-

moving party and must resolve all ambiguities and draw all reasonable inferences against the

movant.” Fireman's Fund Ins. Co. v. Great Am. Ins. Co. of New York, 822 F.3d 620, 631 (2d Cir.

2016) (internal quotation marks omitted).

                                           DISCUSSION

   I.      Excessive Force



                                                  3
Case 1:17-cv-04323-ILG-VMS Document 61 Filed 03/16/21 Page 4 of 5 PageID #: 694




         Defendants seek summary judgment on the excessive force claim against Detective Ortega,

for punching plaintiff in the stomach. (Def’s. Mem. 28–31). A police officer violates the Fourth

Amendment “if the amount of force he uses in effectuating an arrest is objectively unreasonable

in light of the facts and circumstances confronting the officer.” Lennox v. Miller, 968 F.3d 150,

155 (2d Cir. 2020) (internal quotation marks and alterations omitted) (citing Graham v. Connor,

490 U.S. 386, 397 (1989)).

         The video evidence alluded to above could lead a reasonable jury to conclude that the force

used by Detective Ortega was unreasonable. Similarly, Detective Ortega’s asserted defense of

qualified immunity is not available.

         Accordingly, Defendants’ motion for summary judgment is denied with respect to the

excessive force claim against Detective Ortega.

   II.      Malicious Prosecution

         To succeed with a Section 1983 claim for malicious prosecution, Plaintiff must show: “(1)

the initiation or continuation of a criminal proceeding against plaintiff; (2) termination of the

proceeding in plaintiff's favor; (3) lack of probable cause for commencing the proceeding; and (4)

actual malice as a motivation for defendant’s actions.” Manganiello v. City of New York, 612 F.3d

149, 160–61 (2d Cir. 2010); Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d Cir. 2018). Each

of these elements are addressed below.

         Plaintiff has met the initiation element because a criminal proceeding was commenced, and

he has met the favorable termination element because the case was later dismissed in a manner not

inconsistent with his innocence.

         The question of probable cause in this case should be decided by a jury. Any presumption

of probable cause generated by the grand jury’s indictment is negated because police officers



                                                  4
Case 1:17-cv-04323-ILG-VMS Document 61 Filed 03/16/21 Page 5 of 5 PageID #: 695




made multiple statements that have been contradicted by surveillance video of the incident. (See

ECF No. 46) These discrepancies contributed to the dismissal of Plaintiff’s prosecution, in part

because they “compromised [the prosecution’s] witnesses.” (Id. at 6). Because malice may be

inferred from the lack of probable cause, the final element should be decided by a jury as well.

         Accordingly, Defendants motion for summary judgment is denied with respect to

Plaintiff’s federal and state malicious prosecution claims.

                                         CONCLUSION

         For the foregoing reasons, Defendants’ motion for summary judgment is DENIED.



         SO ORDERED.
Dated:         Brooklyn, New York
               March 16, 2021

                                                     /s/
                                                     I. Leo Glasser                       U.S.D.J.




                                                 5
